UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 20, 2012 SUN HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-12040 13-4230695 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (949) 255-7100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders (a)The annual meeting of stockholders (the “Annual Meeting”) of Sun Healthcare Group, Inc. (the “Company”) was held on June 20, 2012. (b)At the Annual Meeting, the Company’s stockholders (a)elected the seven nominees identified in the table below to the Board of Directors of the Company to serve until the Company’s 2013 Annual Meeting of Stockholders or until successors are duly elected and qualified (“Election of Directors”), (b)ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the current fiscal year (“Auditor Ratification”), (c)approved, on an advisory basis, the compensation paid to the Company’s named executive officers as set forth in the Proxy Statement (“Advisory Compensation Vote”), and (d)approved the Sun Healthcare Group, Inc. 2012 Cash Bonus Plan.Set forth below are the final voting tallies for the Annual Meeting: Election of Directors Broker For Against Abstain Non-Votes Gregory S. Anderson Tony M. Astorga Christian K. Bement Michael J. Foster Barbara B. Kennelly William A. Mathies Milton J. Walters Auditor Ratification For Against Abstain Advisory Compensation Vote For Against Abstain Broker Non-Votes 2012 Cash Bonus Plan Approval For Against Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUN HEALTHCARE GROUP, INC. /s/ Jeffrey M. Kreger Name:Jeffrey M. Kreger Title:Vice President and Corporate Controller Dated:June 22, 2012 3
